SOMEEYILLE, J.
— The statutes of this State provide, that defendants, in criminal cases, may “ make a statement as to the facts, in their own behalf, but not under oath.” — Acts 1883-83, pp. 3-4. We have had occasion several times to construe this law, and have said that this statement, thus, authorized to be made by any defendant, was “ in the nature of evidence,” and was subject to such intrinsic tests'of credibility as ordinarily govern the sworn testimony of witnesses. It is settled, that the-weight to which it is entitled by the jury, in reaching their verdict, is that which they see fit to accord it, in reason, justice, and conscience. It should not be capriciously rejected by them, without reason, notwithstanding the many inherent elements of weakness which so seriously affect its-' weight and credibility. Yet, for good and sufficient reasons, they may discard it as entirely unworthy of belief, especially when it is in irreconcilable conflict with the testimony of disinterested and impartial witnesses, who depose under the sanction of an oath.- — Blackburn v. The State, 71 Ala. 319; Chappell v. The State, Ib. 322; Beasley v. The State, Ib. 328.
The statement made by the defendant upon the trial of this cause appears to be in direct conflict with the testimony of several witnesses who were examined, as to the circumstances of the alleged killing of the deceased by him. It was competent for the jury to discredit such statement, on this account, if they saw fit. The court, however, -was not at liberty do so, but should have considered its evidential tendencies, as a statement of alleged facts, in all rulings upon the introduction of evidence offered subsequent to the making of the statement,- or in connection witli it. The tendency of this statement, however incredible the jury may have believed it to be, was to establish a case of self-defense on the part of the prisoner. If the jury had believed it, they might have acquitted the defendant, upon the theory of an excusable homicide. In this aspect of the case, it was error for the court to exclude the evidence offered as to the bad character of the deceased as “ a turbulent, blood-thirsty, and violent man,” at least when offered the second time, as it was, subsequent to, and in connection with the statement of the defendant. — Johnson v. The State, at present term; Roberts v. The State, 68 Ala. 156; Ib. 515; Storey v. The State, 71 Ala. 329; De Arman v. The State, Ib. 351; Stokes’ case, 53 N. Y. 164; Cases Self-Defense (How. & Thomp.), pp. 486, 667, 641.
Eor the above error, the judgment of the Circuit Court must necessarily be reversed.
We have examined the charges given by the court, and those *21refused to be given at tlie request of the defendant, and discover in these rulings no error for which the judgment is reversible. The charges given announce correct principles of law. If some of them are abstract and misleading, because not strictly relevant to the' peculiar phases of the evidence, their misleading tendencies should have been corrected by counter charges requested by the defendant. The charges requested by the defendant, and shown to have been refused by the court, were all subject to obvious objections, which have so often been considered by us as not to require discussion.
The judgment is reversed, and the cause remanded for a new trial. In the mean while, the defendant will be retained in custody, until discharged by due process of law.